Citation Nr: 1101693	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-23 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction is currently with the RO in Chicago, 
Illinois.  

A hearing was held before the undersigned Veterans Law Judge in 
September 2010, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
low back disability and a bilateral knee disability.

At his September 2010 hearing, the Veteran testified that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that medical records upon 
which an award of Social Security disability benefits has been 
predicated are relevant to VA claims for service connection.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Court has 
further held that the possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of those 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  Here, no clear determination as to the availability of 
any records which may have been in the possession of the SSA has 
been made.  

Accordingly, on remand, the RO/AMC should attempt to obtain any 
available SSA records, including any medical records the Veteran 
submitted in support of his claim.  

Additionally, at his hearing, the Veteran testified that he had 
received treatment for his low back disability from a number of 
private treatment providers in Washington, DC, including a Dr. 
Francis Jackson and a Dr. Donald Cooney, as well as an 
unidentified physical therapist.  He also reported that he 
underwent surgery on his back at George Washington Hospital, 
probably in the summer of 1991 and that he filed a Workers' 
Compensation claim related to his back in approximately 1988.  
These records are potentially relevant to the Veteran's claim and 
it does not appear that any attempt has been made to obtain them.  

On remand, the Veteran should be provided with release forms and 
given the opportunity to complete these releases and request VA 
assistance in obtaining any relevant private treatment records 
that are not currently associated with the Veteran's claim 
folder.  Assuming the Veteran returns these releases and provides 
sufficient contact information, the RO/AMC should attempt to 
obtain these medical records.  

The Veteran is reminded that, although the VA has a duty to 
assist in developing the claim at issue, this is not a one way 
street and that he cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Thus, if the Veteran wants VA assistance 
in obtaining additional medical records, it is his responsibility 
to provide the RO/AMC with signed releases and sufficient 
information concerning the names and locations of his past 
treatment providers for the RO/AMC to attempt to contact them.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should attempt to obtain any 
available SSA records, including any 
medical records the Veteran submitted in 
support of his claim, and associate them 
with the Veteran's claim folder.  These 
attempts should be documented by the 
RO/AMC and placed of record.  

2.	 The RO/AMC should provide the Veteran 
with release forms in order to obtain the 
records from Dr. Francis Jackson, Dr. 
Donald Cooney, as well as an unidentified 
physical therapist and the George 
Washington Hospital and his prior Workers' 
Compensation claim.  If the Veteran 
completes and returns these releases and 
provides sufficient contact information 
concerning past treatment providers, the 
RO/AMC should attempt to obtain these 
medical records.  These attempts should be 
documented by the RO/AMC and placed of 
record.  

3.	When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

